Citation Nr: 1731498	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to November 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the appeal was later transferred to the RO in Albuquerque, New Mexico.

In September 2014, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer available to participate in a decision on this appeal.  In March 2016, the Board notified the Veteran of his right to request a new Board hearing before a VLJ who will decide his claim.  The Veteran indicated in a March 2016 response that he did not wish to appear at another Board hearing, and that he wanted his case to be considered on the evidence of record.  A transcript of the September 2014 hearing is of record.

As a result of contentions made by the Veteran during his September 2014 Board hearing and in a September 2015 statement, and contentions made by his mother in an April 2016 statement, the Board finds that the question of whether TDIU is warranted is part and parcel to the rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In February 2015 and May 2016, the Board remanded the claims for further evidentiary development.




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifests, at worst, to Level II hearing impairment in the right ear and Level IV hearing impairment in the left ear.

2.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable initial evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a compensable initial evaluation for bilateral hearing loss.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In the rating action on appeal, the RO granted service connection and assigned an initial noncompensable evaluation, effective April 28, 2008.

The Veteran was afforded a VA examination in January 2013.  The Veteran's hearing loss was not reported to impact his ability to work.  On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
45
60
60
LEFT
30
45
55
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.

Pure tone threshold levels averaged 49 in the right ear and 46 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I in the right ear and category I in the left ear.  These categories correspond with a noncompensable disability rating under Table VII.  

In September 2014, the Veteran testified at a hearing before a Veterans Law Judge that his bilateral hearing loss affected his ability to work.  He also reported that he had to look at people when they spoke because it's "just a mumble."  

The Veteran was afforded a VA examination in May 2015.  The Veteran reported difficulty hearing when there was background noise, if the person speaking to him was not face to face with him or if they were speaking from a distance.  On audiological examination, pure tone thresholds, in decibels, were as follows:






HERTZ


1000
2000
3000
4000
RIGHT
45
50
60
70
LEFT
40
55
55
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 82 percent in the left ear.

Pure tone threshold levels averaged 56 in the right ear and 53 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II in the right ear and category IV in the left ear.  These categories correspond with a noncompensable disability rating under Table VII.  

During the May 2015 examination, the examiner opined that the Veteran's hearing loss in and of itself does not preclude the Veteran from gainful employment.  The examiner stated that, "[t]he veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  Many individuals with the veteran's degree of hearing loss, or worse, function well in many occupational settings.  This is not to say that the Veteran's hearing loss would cause some problems depending on the vocation.  He may have trouble working well in very noisy environments, and in environments which required him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.)."

The Veteran was afforded a VA examination in August 2016.  The Veteran noted that when he was working as a certified nursing assistant, he had problems differentiating different machine sensors and difficulties figuring out where the sounds were coming from.  The Veteran noted that he has not been able to work full-time and that he was not as outgoing.  He stated that he could not ride a bike anymore because of the wind noise he heard from the hearing aids.  On audiological examination, pure tone thresholds, in decibels, were as follows:







HERTZ


1000
2000
3000
4000
RIGHT
50
65
70
80
LEFT
50
65
65
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Pure tone threshold levels averaged 66 in the right ear and 63 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II in the right ear and category II in the left ear.  These categories correspond with a noncompensable disability rating under Table VII.  

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations address the functional and daily life effects of the Veteran's hearing loss disability.  The examinations discuss that the Veteran's reported difficulty with one-on-one conversation situations, hearing from a distance, and difficulty with background noise.  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation for bilateral hearing loss.  As such, a higher initial evaluation for bilateral hearing loss is denied.

The Board has also considered the Veteran's lay statements that his hearing loss is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that the Veteran has some medical knowledge as a certified nurse assistant.  However, he has not shown expertise or specific training in the audiological field.  Therefore, he is not competent to identify a specific level of disability of hearing loss disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board has also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal, as was raised by the Veteran's representative in a March 2016 Appellant's Post-Remand Brief.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty with one-on-one conversation situations, hearing from a distance, and difficulty with background noise, which causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

During the period on appeal the Veteran has been in receipt of service-connected benefits for tinnitus, evaluated as 10 percent disabling, effective August 2, 2008, as well as bilateral hearing loss, evaluated as noncompensably disabling, effective April 28, 2008.  His combined rating is below the combined 70 percent or more, and as such, the Veteran does not meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16 (a).

Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16 (b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based on a review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to service-connected disabilities.

The evidence of record reveals that the Veteran went to nursing school and that he has worked as a certified nurse assistant as well as a home healthcare worker.  

In an August 2008 buddy statement, a co-worker of the Veteran stated that the Veteran "does have sufficient hearing loss and without his hearing aids is less than efficient in his work as a certified nurse assistant."  

In September 2014, the Veteran testified at a hearing before a Veterans Law Judge that his condition had become worse since he initially filed the claim.  The Veteran noted that his bilateral hearing loss has affected his work.  He noted that he had been fired twice from two jobs.  

In a September 2015 statement, the Veteran noted that he realized he could not work at any medical facility due to the function of his hearing aids.  The Veteran stated that, "I need to wear them to hear what's going on around me and be able to respond, but they pick-up and amplify all the constant electronic equipment sounds..."  Furthermore, the Veteran noted that the noises would be "unbearable" and that he would go home with headaches every night, which resulted in the inability to sleep because the sounds would still be ringing in his ears.  The Veteran noted that he has had to resort to doing personal home healthcare to continue in this field.  

In a March 2016 buddy statement, the Veteran's mother noted that her son has been treated for depression and anxiety for many years and cannot sleep more than a few hours each day.  The Veteran's mother stated that her son noted that his tinnitus keeps him awake and wearing the hearing aids makes the ringing in his ears worse.  The Veteran's mother noted that the Veteran has not been able to keep a job for the last three years.  She also stated that inability to sleep, depression, and insecurity of his abilities didn't help his job prospects.    

In a February 2017 statement, the Veteran noted that he was diagnosed with hepatitis C in April 2013, which has had a negative impact on his livelihood.  The Veteran stated that he "can no longer work in medical facilities and the constant fatigue and increased depression as well as other medical issues make it difficult to earn a living."

In a May 2017 statement, the Veteran noted that due to his hearing impediment, the effect of all electronic devices, including cell phones, bells, and intercom systems, created "such a barrage of noise along with the Tinnitus" when the Veteran would wear both hearing aids, that he had constant headaches and could not sleep.  The Veteran noted that he attempted to not wear the hearing aids, but failure to do so resulted in the inability to respond to calls.  Furthermore, the Veteran stated that he could no longer work as a certified nurse assistant, and so he is left doing in-home healthcare jobs, which he says is not very stable or well paying.  However, the Veteran also stated that, "I never expected any full disability as I am still able to work..."

The Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  Although review of the Veteran's records indicates that the Veteran's hearing is impaired by his tinnitus disability and bilateral hearing loss, including communicating effectively in employment situations, review of the claims file does not show that the Veteran is unemployable solely due to his tinnitus and/or bilateral hearing loss.  Rather, review of the records reveals that the Veteran's nonservice-connected conditions, including constant fatigue, inability to sleep, depression, and insecurity of his abilities is the source of the Veteran's inability to work.  Furthermore, the Veteran stated in his May 2017 correspondence that he is "still able to work."  Lastly, although the Veteran has contended that he has not worked in more than three years, evidence in the record, including the Veteran's statements indicates that the Veteran has been employed variously as a home healthcare worker.  

As such, the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service connected disabilities.  Therefore, entitlement to TDIU is denied, and referral for extra-schedular consideration of TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


